DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed May 31, 2022. Claims 1, 5, and 8 have been amended. Claims 4, and 6 have been canceled. Claims 1-3, 5, and 7-12 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed May 31, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C. 103 of independent claim 1, Applicant argues the cited art of record, Deshpande et al., US 20160090107 A1, and Kumar et al., US 9610948 B2, hereinafter referred to as Deshpande, and Kumar, respectively, fails to explicitly disclose all of the features of claim 1, as presently amended, specifically, after entering the motor car selection mode, determining that a driving wheel is slipping and switching from the motor car selection mode to the normal mode where each motor train is operated. Applicant argues the combination of Deshpande and Kumar would not result in the claimed invention of activating all motors of the train in response to wheel slip. Applicant further argues the combination of Deshpande and Kumar fails to explicitly disclose selection of the motor car selection mode based in part on determining that none of a set of motor cars, of the plurality of motor cars, currently driving the train are slipping because the combination of Deshpande and Kumar does not determine whether to deactivate motors based on wheel slippage. Lastly, Applicant argues the cited art of record fails to explicitly disclose the newly added language of “driving force commands are changed using jerk control such that the train is not jerked at switching of operation.”
Examiner respectfully disagrees. The purpose of Deshpande is to activate or deactivate various motors of a plurality of motors based on traction demands. Deshpande explicitly discloses one or more deactivated motors may be turned on as a vehicle system moves along a route (See at least ¶31). Kumar teaches wheel slip is a well-known and common occurrence that affects traction, and where slip occurs, greater traction is necessary, as is known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande and Kumar and include the feature of after entering the motor car selection mode, determining that a driving wheel is slipping and switching from the motor car selection mode to the normal mode where each motor train is operated because it well-known and routine that greater traction is required where slip occurs and greater traction is achieved by activating more wheels/motors of a rail system. Similarly, it would have additionally been obvious in light of the combination of references that it is only appropriate to switch into the motor car selection mode, i.e. a mode with less operating motors, when none of the motors are slipping, because when slip occurs greater traction is needed.
Examiner notes the claimed jerk control requires an additional reference as further shown below.
Examiner notes the same rationale applies to independent claim 8.

With respect to the previous rejection under 35 U.S.C. 103 of independent claims 2 and, Applicant argues the combination of Deshpande et al., US 20160090107 A1, Kumar et al., US 9610948 B2, and Gallagher et al., US 20150013312 A1, hereinafter referred to as Deshpande, Kumar, and Gallagher, respectively, is improper hindsight.
Examiner respectfully disagrees. Exhaust gas recirculation is ubiquitous in vehicle systems that use internal combustion like rail systems in order for such vehicle systems to meet clear air regulations. It would have been obvious to modify Deshpande and Kumar with the teachings of Gallagher because all the of the prior art references in some way are drawn to controlling power distribution in a rail system. Gallagher further specifies using time periods associated with controlling power distribution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande and Kumar and include the teaching of Gallagher related to time periods for controlling power distribution because Gallagher teaches is well-known and routine to specify time periods where power distribution is controlled.

Claim Objections
Claim 5 is objected to because of the following informalities: the recitation “the processor is configured to determine that the train is the rain mode” appears grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Kumar et al., US 9610948 B2, and in view of Brooks et al., US 20170232943 A1, hereinafter referred to as Deshpande, Kumar, and Brooks, respectively.
As to claim 1, Deshpande discloses a car control device for performing motor car selection control in a train  including a plurality of motor cars to reduce the number of motor cars to be  operated, the car control device comprising: 
a processor to execute a program (Processor – See at least ¶5);  
a memory to store the program which, when executed by the processor (Conventional hardware including memory – See at least ¶69), performs processes of, 
calculating driving force commands to be given to the motor cars that operate depending on the number of motor cars to be operated (Determine tractive load demanded, i.e. calculating driving force commands – See at least Abstract; Tractive load can be used in determining number of traction motors to activate or deactivate, i.e. number of motor cars to be operated – See at least ¶16), 
wherein in the calculating, the driving force commands are continuously changed when the number of motor cars to be operated changes (During movement along a route, i.e. “continuously”, activation/deactivation can change over time – See at least ¶16). 

Deshpande fails to explicitly selecting one of a normal mode or a motor car selection mode, wherein, in the normal mode, each motor of the train is operated, and wherein, in the motor car selection mode, at least one motor of the train is operated and at least one other motor of the train is not operated, and wherein selection of the motor car selection mode is made based in part on (a) the train having a speed that is higher than a threshold, and after selecting the motor car selection mode, calculating driving force commands to be given to the other motor cars. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the above claimed features of a car selection mode based in part on a speed threshold and the selection occurring after because Deshpande is functionally the same as the claimed invention and yields the same result which is to determine the appropriate arrangement of motors to meet a tractive/power demand for given certain circumstances. Deshpande discloses determining an appropriate power arrangement as a function of speed (See at least ¶22 of Deshpande). Deshpande does not explicitly split their control into the more granular motor car selection mode prior to calculating driving force commands as claimed. However, this is functionally indistinguishable from the disclosure of Deshpande when Deshpande performs their disclosed traction control continuously, thereby, encompassing the claimed feature of selecting a motor car selection mode prior to calculating driving force commands.

Deshpande fails to explicitly disclose selection of the motor car selection mode is made based in part on determining that none of a set of motor cars, of the plurality of motor cars, currently driving the train are slipping. However, Kumar teaches identifying when a wheel is slipping (Rotational displacement used to identify wheel slippage – See at least Col. 8 Lines 4-18).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when adhesion is poor, a mode switch is prevented to prevent any losses in control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of selection of the motor car selection mode is made based in part on determining that none of a set of motor cars, of the plurality of motor cars, currently driving the train are slipping, as taught by Kumar, to prevent any losses in control of a rail system when adhesion is poor.

The combination of Deshpande and Kumar fails to explicitly disclose after entering the motor car selection mode, determining that a driving wheel is slipping and switching from the motor car selection mode to the normal mode where each motor train is operated. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande and Kumar and include the feature of after entering the motor car selection mode, determining that a driving wheel is slipping and switching from the motor car selection mode to the normal mode where each motor train is operated because it well-known and routine that greater traction is required where slip occurs and greater traction is achieved by activating more wheels/motors of a rail system.

The combination of Deshpande and Kumar fails to explicitly disclose using jerk control such that the train is not jerked at switching of operation. However, Brooks teaches using jerk control such that the train is not jerked at switching of operation (Determine operational settings to reduce jerk – See at least ¶52).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when adhesion is poor, a mode switch is prevented to prevent any losses in control. Brooks teaches controlling operation of a train in order to reduce jerk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande and Kumar and include the feature of using jerk control such that the train is not jerked at switching of operation, as taught by Brooks, to reduce an adverse jerking forces acting on a rail system.

Independent claim 8 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.

As to claim 7, Deshpande discloses:
calculating a variable load command for each of the motor cars on the basis of detected variable loads of cars constituting the train (Variable power ratings for determining load commands – See at least ¶17); and 
calculating torque commands in a plurality of patterns including both of the normal powering mode and motor car selection powering on the basis of the variable load commands (Plurality of possible power arrangements based on various conditions – See at least ¶16-17; Examiner notes torque is implicit in the disclosed tractive control.).

As to claim 9, Deshpande discloses the processor further calculates driving force necessary for the train to travel (Determine tractive load demanded by vehicle to propel vehicle along route – See at least Abstract).

As to claim 10, Deshpande discloses the processor further determines the number of motor cars to be operated on the basis of the driving force (Determine activation/deactivation of traction motors – See at least Abstract).

 Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Kumar et al., US 9610948 B2, and in view of Brooks et al., US 20170232943 A1, as applied to claim 1 above, further in view of Gallagher et al., US 20150013312 A1, hereinafter referred to as Deshpande, Kumar, Brooks and Gallagher, respectively.
As to claim 2, the combination of Deshpande, Kumar, and Brooks fails to explicitly disclose when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a first period during which values change for driving force commands for operation of motor cars to be operated in the motor car selection mode, and a second period during which values change for driving force commands for operation of motor cars not to be operated in the motor car selection mode, are equal with each other, and the first period and the second period starts at the same time, and ends at another same time. However, Gallagher teaches when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a first period during which values change for driving force commands for operation of motor cars to be operated in the motor car selection mode, and a second period during which values change for driving force commands for operation of motor cars not to be operated in the motor car selection mode, are equal with each other, and the first period and the second period starts at the same time, and ends at another same time (Concurrent, i.e. periods equal with each other, control of power/load distribution – See at least ¶80).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly. Brooks teaches controlling operation of a train in order to reduce jerk. Gallagher teaches calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly, wherein at least first and second motor cars are controlled concurrently when distributive powers changes are made.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande, Kumar, and Brooks and include the feature of when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a first period during which values change for driving force commands for operation of motor cars to be operated in the motor car selection mode, and a second period during which values change for driving force commands for operation of motor cars not to be operated in the motor car selection mode, are equal with each other, and the first period and the second period starts at the same time, and ends at another same time, as taught by Gallagher, to improve power distribution in a rail consist.
As to claim 3, the combination of Deshpande, Kumar, and Brooks fails to explicitly disclose when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change. However, Gallagher teaches when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change (Total engine output maintained at a constant during change in distribution – See at least ¶93).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly. Brooks teaches controlling operation of a train in order to reduce jerk. Gallagher teaches calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly, wherein a total, i.e. summed, driving force is kept constant during changes in distribution of power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande, Kumar, and Brooks and include the feature of when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change, as taught by Gallagher, to improve power distribution in a rail consist.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Kumar et al., US 9610948 B2, and in view of Brooks et al., US 20170232943 A1, as applied to claim 1 above, further in view of Kambe, US 20140350815 A1, hereinafter referred to as Deshpande, Kumar, Brooks and Kambe, respectively.
As to claim 5, Deshpande fails to explicitly disclose when the train is in a rain mode, the motor car selection control is canceled. However, Kumar teaches in a rainy weather or when a train is in a rain mode, motor car selection control is canceled (In rain, prevent mode switch – See at least Col. 18 Lines 52-64).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when the vehicle is in rainy conditions, a mode switch is prevented to prevent any losses in control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of in a rainy weather or when the train is in a rain mode, the motor car selection control is canceled, as taught by Kumar, prevent any losses in control of a vehicle in rainy weather conditions.

The combination of Deshpande, Kumar, and Brooks, fails to explicitly disclose the processor is configured to determine that the train is in the rain mode based on a wiper operation signal of the train. However, Kambe teaches the processor is configured to determine that the train is in the rain mode based on a wiper operation signal of the train (Determine rain mode when operation signal of a wiper is detected – See at least ¶178).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly. Brooks teaches controlling operation of a train in order to reduce jerk. Kambe teaches determining a rain mode of operation for a vehicle in response to detecting a wiper operation signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande, Kumar, and Brooks, and include the feature of the processor is configured to determine that the train is in the rain mode based on a wiper operation signal of the train, as taught by Kambe, to determine a rain mode with greater confidence by incorporating input from an additional system normally used when a vehicle operates in rain conditions.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Kumar et al., US 9610948 B2, and in view of Brooks et al., US 20170232943 A1 as applied to claims 1 and 8 above, further in view of Donnelly et al., US 20050189887 A1, hereinafter referred to as Deshpande, Kumar, and Donnelly, respectively.
 	As to claims 11 and 12, the combination of Deshpande, Kumar, and Brooks fails to explicitly disclose the processor generates a plurality of torque patterns which correspond to the normal mode and the motor car selection mode, each of the patterns defines a torque command for each of the plurality of the motor cars to be operated so that a sum of the torque commands becomes equal to a sum of the torque commands in the normal mode, and the processor outputs one of the plurality of the torque patterns to the plurality of the motor cars when switching between the normal mode and the motor car selection mode occurs. However, Donnelly teaches the processor generates a plurality of torque patterns which correspond to the normal mode and the motor car selection mode, each of the patterns defines a torque command for each of the plurality of the motor cars to be operated so that a sum of the torque commands becomes equal to a sum of the torque commands in the normal mode, and the processor outputs one of the plurality of the torque patterns to the plurality of the motor cars when switching between the normal mode and the motor car selection mode occurs (Each motor may have its own unique tractive effort versus motor speed curve stored in on-board memory – See at least ¶95).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when adhesion is poor, a mode switch is prevented to prevent any losses in control. Brooks teaches controlling operation of a train in order to reduce jerk. Donnelly teaches calculating torque commands according to a defined torque slope for each tractive motor of a rail system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande, Kumar, and Brooks and include the feature of the processor generates a plurality of torque patterns which correspond to the normal mode and the motor car selection mode, each of the patterns defines a torque command for each of the plurality of the motor cars to be operated so that a sum of the torque commands becomes equal to a sum of the torque commands in the normal mode, and the processor outputs one of the plurality of the torque patterns to the plurality of the motor cars when switching between the normal mode and the motor car selection mode occurs, as taught by Donnelly, because torque patterns specific to each tractive motor of a rail system is known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668